DETAILED ACTION
This Office action is in response to the amendment filed on 09/16/2022. Claims 1-32 are pending. Claims 1, 12, and 28 have been amended. 

The previous claim objection of claims 12 is withdrawn in light of Applicant’s amendment of said claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sighinolfi US20190345724 in view of Cipriani US10801218.
Claim 1. Sighinolfi discloses a tile lippage control and tile spacing system comprising: a spacer post (40) having a base member (20), a shaft (41), and a breakaway connection between the base member and the shaft; and a leveler (50) that releasably and adjustably engages with the spacer post shaft, the leveler having a friction plate (60), a foot ring (514) and an engager (515); but failed to disclose the leveler is separately axially slidably movable along an axial length of the spacer post shaft without axial rotation of the leveler relative to the spacer post shaft and the leveler is separately rotatably threadably engageable with the spacer post shaft along the axial length of the spacer post shaft by axial rotation of the leveler relative to the spacer post shaft.
	Cipriani provides a tile spacing system with spacer post shaft (76) and a leveler (14) that is separately axially slidably movable along an axial length of the spacer post shaft without axial rotation of the leveler relative to the spacer post shaft (when 34 and 36 are flexed towards eachother) and the leveler is separately rotatably threadably engageable with the spacer post shaft along the axial length of the spacer post shaft by axial rotation of the leveler relative to the spacer post shaft (Fig.1). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute the leveler for that of Cipriani with the motivation of a user exerting pressure on the two fins 34, 36 separating further the first arcuate body 50 and the second arcuate body 52 from each other and the user can insert the elongated body 74 into the enlarged hole 29 without having to rotate the pressing body 14 so that this operation is very rapid as taught by Sighinolfi.  

Claim 2. Sighinolfi as modified discloses the spacer post is formed of a homopolymer material [0025].

Claim 3. Sighinolfi as modified discloses the base member, the shaft, and the breakaway connection are integral with the spacer post (Figs.1 & 2 and P.0092).

Claim 4. Sighinolfi as modified discloses the leveler both axially slidably and rotationally threadably engages with the spacer post shaft [0116].
Claim 13. Sighinolfi as modified discloses the base member and the shaft are interconnected (Fig.1).

Claim 31. Sighinolfi as modified discloses the leveler is rotated axially upon the spacer post shaft less than one full rotation to apply downward pressure upon the tiles thereunder to control the tile lippage [0196].

Claim 32. Sighinolfi as modified discloses the spacer post is formed of a plastic selected from the group consisting of homopolymer material, Acetal, polyoxymethylene, ABS, ABS-PC, Nylon, Glass filled nylon, Vinyl, HDPE, Poly- Propylene and plastics having glass fibers [0025].

Claims 5-12, 14, 15, 20, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sighinolfi US20190345724 and Cipriani US10801218 as applied to claim 1 above, and further in view of Psaila WO2013033761.
Claims 5, 6, and 29. Sighinolfi as modified discloses the base member is generally planar and has a top surface, a bottom surface, a peripheral edge extending thereabout (Fig.1) but fails to disclose the rest of the claim herein. 
Psaila before the effective filing date discloses a plurality of spacedly arrayed through holes (26) are defined in the base member and communicate between the top surface and the bottom surface through which grout and/or substrate material may pass; and the base member permanently remains at least partially underneath an adjacent tile after the breakaway connection is broken, and a predetermined surface feature (225) is carried on the top surface and extends generally vertically upwardly therefrom, and the predetermined surface feature has a top end portion, a predetermined height dimension between the top end portion and the top surface of the base member, a predetermined a thickness dimension, and a predetermined position on of the base member (as shown in Fig.4-6). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a plurality of holes and predetermined surface feature with the motivation of having each hole and feature covered by filler (such as grout) once that the space between the adjacent tiles is filled with filler.

Claim 7. Sighinolfi as modified discloses plural predetermined surface features on the top surface of the base member are aligned linearly (Fig.5).

Claim 8. Sighinolfi as modified discloses plural predetermined surface features on the top surface of the base member are aligned angularly to others of the plural predetermined surface features (Fig.4).

Claim 9. Sighinolfi as modified discloses plural predetermined surface features on the top surface of the base member are aligned in intersecting lines (Fig.5).

Claims 10 and 11. Sighinolfi as modified fails to disclose plural predetermined surface features on the top surface of the base member each have a predetermined thickness dimension that is between approximately about 0.050 inch and about 0.125 and plural predetermined surface features on the top surface of the base member each have a predetermined height dimension that is between approximately about 0.075 inch and about 0.30 inch. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the claimed dimensioned to allow proper flow of the filler, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Claim 12. Sighinolfi as modified discloses the plural predetermined surface features on the top surface of the base member provide predetermined spacing between adjacent tiles (as shown in Fig.2 of Psaila).

Claim 14. Sighinolfi as modified by Psaila discloses a spacer (31) member between the base member and the shaft (40), and the spacer member is generally planar and has a first side and a second side with a predetermined thickness dimension therebetween, a first lateral edge, a second lateral edge, a top end portion (33) and a bottom end portion (34) with a predetermined height dimension therebetween, and the top end portion is structurally interconnected to a bottom end portion of the shaft, and the bottom end portion of the spacer member is interconnected with the top end portions of plural predetermined surface features on the top surface of the base member (Fig.1 and 2).

Claim 15. Sighinolfi as modified discloses the breakaway connection (34) is between the base member (20), and a bottom end portion of the shaft (40, Figs.1 and 2).

Claim 20. Sighinolfi as modified discloses the foot ring (514) is annular and generally planar and has a top surface, a bottom surface that frictionally slidably communicates with the friction plate slide track (60), an outer circumferential edge having an outer diameter, a medial hole (62) having an inner circumferential edge and an inner diameter; and the foot ring defines an axis (at 61); and the foot ring is interconnected with the engager (Figs.4-5).

Claim 21. Sighinolfi as modified discloses plural spacedly arrayed engager legs (511) structurally carried on the top surface of the foot ring (Fig.2), and each of the plural engager legs has a top portion, a spaced apart bottom portion interconnected with the top surface of the foot ring, opposing lateral side portions and a predetermined height dimension between the top portion and the bottom portion; and the top portion of each of the plural engager legs is interconnected with the engager; and axial rotation of the engager causes axial rotation of the foot ring (as shown in the Figures).

Claim 30. Sighinolfi discloses a base member (20) that is generally planar and has a top surface (22), a bottom surface (21), a peripheral edge extending thereabout (Fig.1) and the base member permanently remains at least partially under, and permanently between adjacent tiles when the tile tiles are placed in an underlying substrate on a supporting surface (Fig.16a-d) but fails to disclose the rest of the claim herein. 
Psaila before the effective filing date discloses a plurality of spacedly arrayed through holes (26) are defined in the base member and communicate between the top surface and the bottom surface through which grout and/or substrate material may pass; and the base member permanently remains at least partially underneath an adjacent tile after the breakaway connection is broken, and a predetermined surface feature (225) is carried on the top surface and extends generally vertically upwardly therefrom, and the predetermined surface feature has a top end portion, a predetermined height dimension between the top end portion and the top surface of the base member, a predetermined a thickness dimension, and a predetermined position on of the base member (as shown in Fig.4-6) and the plural predetermined surface features on the top surface of the base member provide predetermined spacing between, and alignment of, adjacent tiles as the tiles are placed in the substrate. 
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a plurality of holes and predetermined surface feature with the motivation of having each hole and feature covered by filler (such as grout) once that the space between the adjacent tiles is filled with filler.

Allowable Subject Matter
Claims 16, 17, 18, 19, 22, 23, 24, 25, 26, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the shaft is interconnected with the breakaway connection, and a plurality of predetermined and spacedly arrayed surface features are defined on the exterior circumferential surface of the shaft between the top end portion and the bottom end portion, and the plurality of predetermined and spacedly arrayed surface features include a plurality of vertically aligned and vertically spaced apart partial threads and the O-ring groove is defined in the bottom surface of the friction plate to carry an O-ring, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633